MEMORANDUM *
Limited partnership interests in the partnerships of Cal-American Income *752Property Funds III, IV, VI and VII do not constitute a cognizable relevant market under 15 U.S.C. § 2 of the Sherman Antitrust Act. See Queen City Pizza, Inc. v. Domino’s Pizza, Inc., 124 F.3d 430, 436 (3d Cir.1997); Kalmanovitz v. G. Heileman Brewing Co., Inc., 576 F.Supp. 922, 927 (D.Del.1983). Therefore, Landmark II has failed to state a claim upon which relief can be granted.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts *752of this circuit except as provided by 9th Cir. R. 36-3.